Citation Nr: 1644897	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 11, 2011 for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to Agent Orange exposure and environmental exposures/toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to April 1972, to include service in the Republic of Vietnam (RVN) from April 4, 1970 to March 11, 1971 and from October 9, 1971 to April 9, 1972.  He also served in the United States Navy from July 1972 to November 1973. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Roanoke, Virginia.  By that rating action, the RO denied service connection for diabetes mellitus and COPD, each to include as secondary to Agent Orange exposure.  The RO also granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective October 11, 2011--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's denial of service connection for diabetes mellitus and COPD, as well as the effective date of October 11, 2011 for the award of service connection for PTSD to the Board. 

In a February 2015 statement to the Board, the Veteran withdrew his April 2014 request for a hearing before a Veterans Law Judge to be conducted at a local RO (i.e., Travel Board hearing).  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.703(e)(2015).

The issue of entitlement to service connection for COPD, to include as secondary to Agent Orange exposure and environmental toxins/exposures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for service connection for an acquired psychiatric disorder, claimed as "nerves," on March 21, 1978, several years after he was discharged from his second period of active military service in November 1973.

2.  In rating actions, issued by the RO in June and November 1978, the RO denied service connection for nerves and active psychosis, respectively, based on a finding that there was no evidence of any nervous disorder during service or manifested to a compensable degree within a presumptive period.  The Veteran was notified of the RO's decisions by letters, issued in June and December 1978.  

3.  The Veteran did not file a Notice of Disagreement (NOD) with either the June or November 1978 rating action and no new and material evidence was received by VA within a year of issuance of either rating action.  Thus, the November 1978 rating action became the last final decision on the merits as to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as nerves/nervous disorder.

4.  VA received the Veteran's original claim for service connection for PTSD on October 11, 2011. 

5.  By the appealed March 2012 rating action, the RO granted service connection for PTSD, effective October 11, 2011--the date of receipt of the Veteran's original claim for service connection for PTSD.

6.  The probative evidence of record is against a finding that the Veteran currently has, or ever had, diabetes mellitus, type 2, during the appeal period.  




CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date earlier than October 11, 2011 for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2015).

2.  The criteria for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See November 2011 correspondence. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With respect to VA's duty to assist with the effective date and service connection claims adjudicated herein, the Veteran's service treatment records (STRs) and VA and private treatment records have been obtained and associated with the record.   The RO did not afford the Veteran a VA examination with respect to his effective date claim or claim for service connection for diabetes mellitus. 

Concerning the effective date claim decided herein, the outcome turns on interpretations of law and not disputed facts.  There is no additional assistance that would be reasonably likely to aid in substantiating this claim.  See Livesay v. Principi, 15 Vet App 165, 178 (2001) (holding that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute).

Regarding the claim for service connection for diabetes mellitus, there is no indication, apart from the Veteran's generalized contentions, that he has ever had this disability at any time during the appeal period.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide this claim on its merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the effective date and service connection claims decided herein, the duty to assist has been fulfilled.

II. Merits Analysis

a. Effective Date Claim-Award for Service Connection for PTSD

The Veteran seeks an effective date prior to October 11, 2011 for the award of service connection for PTSD.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date, such as the instant claim.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686  (Sept. 25, 2014).  Therefore, since the Veteran's claim for service connection for PTSD was filed in October 2011, the revisions do not apply and will not be discussed further herein.

The Veteran contends that the effective date of the award of service connection for PTSD should be earlier than October 11, 2011 because he has been suffering with this disability ever since he was discharged from military service in November 1973. 

The Board finds that the preponderance of the evidence of record is against an effective date prior to October 11, 2011 for the award of service connection for PTSD. 

The Board notes that VA received an original claim for compensation from the Veteran on March 21, 1978, several years after he had separated from his second period of military service in November 1973.  At that time the Veteran claimed entitlement to service connection, in part, for nerves.  He did not claim entitlement to service connection for any specific psychiatric disorder, to include PTSD.

In rating decisions, issued in June and November 1978, the RO, in part, denied service connection for nerves and an active psychosis, respectively.  The Veteran was notified of those rating decisions by letters issued by the RO in June and December 1978, respectively.   In denying the claims in the June and November 1978 rating actions, the RO concluded that there was no evidence of a nervous condition during service or manifested to a compensable degree within a presumptive period.  VA did not receive the Veteran's NOD (or written equivalent) within one year of either the June or November 1978 rating action notifications, nor was there any new and material evidence received within a year of either rating action.  Thus, the November 1978 rating action became the last final decision on the merits as to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as "nerves," and is binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

VA received the Veteran's original claim for service connection for PTSD on October 11, 2011.  (See VA Report of Contact, received by VA on October 11, 2011). 

In the appealed March 2012 rating decision, the RO awarded service connection for PTSD, effective from October 11, 2011-- the date of receipt of the Veteran's claim for service connection for PTSD. 

The Board notes the Veteran's argument that he should be awarded an earlier effective date for the award of service connection for PTSD because he has been suffering with this disability for many decades.  The Board is also cognizant of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In that case, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The Board notes that the Veteran essentially contends that his initial claim for service connection for a nervous disorder in 1978 also encompassed one for service connection for PTSD.  

The Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see also Ephraim v. Brown, 82 F.3d 39 (Fed. Cir. 1996).  Essentially, claims based upon distinctly diagnosed diseases or injuries are considered separate claims.  Id.  The Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  Clemons, supra. 

The Board finds that the initial claim for service connection for a nervous disorder did not encompass a claim for service connection for PTSD because PTSD was not included in the Veteran's March 1978 description of the claim or in the evidence of record, and because PTSD is an independent claim based on distinct factual bases.  See Clemons, supra; Boggs, supra; Velez v. Shinseki, 23 Vet. App. 199 (2009). Significantly, the RO did not adjudicate the issue of entitlement to service connection for PTSD in either its June or November 1978 rating decisions, and the November 1978 rating decision became final when he did not timely perfect an appeal of that decision.  However, even if the March 1978 claim were considered to have encompassed PTSD, as well as a nervous disorder, the effective date for the eventual award of service connection for PTSD would necessarily be assigned based on the earliest claim received after the final November 1978 decision.  Sears, supra.

The Board finds that the first claim, formal or informal, seeking service connection for PTSD was the Veteran's claim received by the RO on October 11, 2011, nearly 40 years after separation from service.  The Veteran's claim for service connection for PTSD was not received within one year of his separation from service in either April 1972 or November 1973.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.  Consequently, the earliest possible effective date he may receive is October 11, 2011, when VA received his original claim for service connection for PTSD. 

An effective date prior to October 11, 2011 is not warranted for the grant of service connection for PTSD, as that is the date of receipt of the Veteran's initial claim for service connection for this disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

b. Service Connection-Diabetes Mellitus 

The Veteran seeks service connection for diabetes mellitus.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, such as diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
 §§ 3.307, 3.309(a).   

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As diabetes mellitus is a chronic disease under § 3.309(a), the theory of continuity of symptomatology is for application with respect to his claim for service connection for this disability decided herein.  

In addition, veterans who served in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran's DD 214 reflects that he served in the RVN from April 4, 1970 to March 11, 1971 and from October 9, 1971 to April 9, 1972, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2015).

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include, but are not limited to, diabetes mellitus, type II.  38 C.F.R. § 3.309(e). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has diabetes mellitus as a result of having been exposed to Agent Orange during service in the RVN.  As the Veteran served in the RVN, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6).  Thus, the crux of the Veteran's claim hinges on whether he has a diagnosis of diabetes mellitus, type II, as service connection for this disability, if demonstrated, can be awarded on a presumptive basis.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board will deny the claim for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure, because the preponderance of the evidence of record is against a finding that he has been found to have ever had this disability at any time during the appeal period.  In short, the Board finds that Shedden element number one (1), evidence of a current disability, has not been met in this case. 

Here, an August 2011 VA treatment report reflects that the Veteran reported seeking treatment for his service-connected disabilities and diabetes mellitus.  The examining clinician entered an assessment, in part, of "HM.  Would like screening colonoscopy and checked for diabetes, agent orange exposure."  (See August 2011 VA treatment report associated with treatment records, dated from January to August 2011, labeled as "CAPRI" and received into the Veteran's Virtual VA record on November 14, 2011).  Thereafter, a July 2015 VA treatment report reflects that the Veteran's lab work revealed that his low-density lipoprotein (LDL) cholesterol was high.  The examining VA physician noted that the Veteran's cholesterol was high and that it would require attention.  (See July 2015 VA treatment report associated with treatment records, dated from March 2014 to July 2015 labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on August 17, 2015).  Overall, the evidence of record does not indicate that the Veteran has, or has ever had, diabetes mellitus, type II, at any time during the appeal period. 

While high cholesterol is considered a risk factor for other disorders, it is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefit sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule).

Therefore, a current disability did not exist during the claim period or in close proximity to the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has diabetes mellitus falls outside the common knowledge of a layperson, which requires laboratory testing and medical training that he does not possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As there is no evidence that the Veteran possesses the requisite expertise to render a diagnosis of diabetes mellitus, the Board affords the objective medical evidence, VA and private treatment records, greater probative weight and finds that the preponderance of the evidence of record is against granting service connection for diabetes mellitus. 

As the preponderance of the evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

An effective date prior to October 11, 2011 for the award of service connection for PTSD is denied. 

Service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, is denied. 


REMAND

The Board finds that prior to further appellate review of the claim for service connection for COPD, additional substantive development is warranted.  Specifically, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed COPD. 

The Veteran seeks service connection for COPD.  He contends that he currently has COPD as a result of having been exposed to Agent Orange during his RVN service and/or environmental hazards and toxins (i.e., burning feces and cleaning solvents).

The Veteran's STRs pertinently reflect that he was seen on several occasions for upper respiratory infections and bronchitis in November 1968.  Service separation examination reports, dated in April 1972 and November 1973, reflect that the Veteran's chest and lungs were evaluated as "normal."  Chest x-rays were negative.  
Post-service VA and private treatment records show that the Veteran has been diagnosed with COPD secondary to smoking.  (See VA treatment reports, dated from January to July 2011 at page (pg.) 17, labeled as "CAPRI" and received into the Virtual VA electronic record on November 14, 2011). 

The Veteran has not been afforded a VA examination to address his contentions with regard to his COPD.  Given that the Veteran has been diagnosed as having COPD, his presumed exposure to Agent Orange during his active service in the RVN and STRs reflecting that he had received treatment for upper respiratory infections and bronchitis, the Board finds that a VA examination by an appropriate specialist should be provided to obtain a competent medical opinion as to any relationship between his currently diagnosed COPD, and any event in service, including, but not limited to, his presumed Agent Orange exposure in the RVN. McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a qualified examiner to determine the etiology of his diagnosed COPD.
   
 a.)  The Veteran's VMBS and Virtual VA electronic records must be made available to and pertinent documents therein reviewed by the examiner in connection with his or her examination, and he or she must acknowledge such receipt and review in any report generated as a result of his or her examination.

b.)  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion that is responsive to the following question:
 
Is it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is etiologically related to an incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN and his allegations that he was exposed to environmental toxins, such as burning feces and cleaning solvents?
   
In providing a response to this question, the examiner is requested to comment on the following evidence:  (i) STRs reflecting that the Veteran had received treatment for upper respiratory infections and bronchitis, as well as clinical findings of normal chest and lungs on April 1972 and November 1973 separation examination reports; and, (ii) July 2011 letter from a VA physician to the Veteran reflecting that he had COPD secondary to smoking.  

The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim for service connection for COPD, to include as secondary to Agent Orange exposure and environmental toxins/exposures.  

If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


